Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2004

Boone v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 02-3256




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Boone v. Comm Social Security" (2004). 2004 Decisions. Paper 952.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/952


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 02-3256


                         SARAH M. BOONE,
                                       Appellant

                                   v.

                     *JO ANNE BARNHART
              COMM ISSIONER OF SOCIAL SECURITY

                      *(Pursuant to F.R.A.P. 43(c))




              Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                 (D.C. Civil Action No. 01-cv-04231)
              District Judge: Honorable Herbert J. Hutton


                        Argued March 13, 2003

      Before: BECKER*, RENDELL, and AMBRO, Circuit Judges

                   (Opinion filed December 18, 2003)

                                        Peter J. Pinnola, Esquire (Argued)
                                        Pinnola & Bomstein
                                        8039 Old York Road
                                        Elkins Park, PA 19027

                                              Attorney for Appellant


* Judge Becker concluded his term as Chief Judge on May 4, 2003.
                                                  James A. Winn
                                                   Regional Chief Counsel
                                                  Lori Karimoto (Argued)
                                                   Assistant Regional Counsel
                                                  Office of the General Counsel
                                                  Social Security Administration
                                                  OGC/Region III
                                                  P.O. Box 41777
                                                  Philadelphia, PA 19101

                                                  Patrick L. Meehan
                                                   United States Attorney
                                                  Joan Garner
                                                   Assistant United States Attorney
                                                  Eastern District of Pennsylvania
                                                  615 Chestnut Street, Suite 1250
                                                  Philadelphia, PA 19106-4476

                                                           Attorneys for Appellee

                        ORDER AMENDING SLIP OPINION

AM BRO, Circuit Judge

            It is now ordered that the published Opinion in the above case filed
December 18, 2003, be amended as follows:

              On page 13, in the second full paragraph, line 13, the word “Unskilled”
should not be capitalized. Replace the upper case “U” with a lower case “u” so that the
phrase reads, “‘[u]nskilled types ...’”.

              On page 13, in the second full paragraph, line 20, insert the word
“performing” after the word “of”, so that the phrase reads, “...likely to require a higher
degree of skill than she is capable of performing.”

                                           By the Court,

                                           /s/ Thomas L. Ambro, Circuit Judge
Dated: February 19, 2004




                                              2